Citation Nr: 9908844	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable initial evaluation for 
ventricular tachycardia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to 
July 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1995 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO, inter alia, granted service connection for 
ventricular tachycardia and assigned a noncompensable 
evaluation.

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's heart disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).


REMAND

The Board notes that the criteria for evaluation of diseases 
of the heart were amended in December 1997, to be effective 
January 12, 1998.  See 62 Fed. Reg. 65,207 (1997) (to be 
codified at 38 C.F.R. § 4.104).  The veteran's claim has only 
been considered under the rating criteria for diseases of the 
cardiovascular system in effect prior to January 12, 1998.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because the RO has not considered the veteran's claim under 
this "change in the law," due process requires that the 
case be remanded to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board also notes that the veteran reported receiving 
postservice treatment at the cardiology clinic at Brooke Army 
Medical Center at his September 1997 personal hearing.  In 
this regard, the duty to assist under 38 U.S.C.A. § 5107(a), 
includes the duty to obtain pertinent records.  Block v. 
Brown, 7 Vet. App. 343 (1994). 

It is also the opinion of the Board that a contemporaneous 
and thorough VA examination would be of assistance to the 
Board in determining the severity of the veteran's service-
connected disability, and would be instructive with regard to 
the appropriate disposition of the issue submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claim for a compensable 
evaluation for ventricular tachycardia is remanded to the RO 
for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, including Brooke 
Army Medical Center, who may possess 
additional records pertinent to his 
claim.  After any necessary authorization 
for release of medical information is 
secured from the veteran, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran.  

Regardless of the response from the 
veteran, the RO should obtain any 
current, outstanding VA treatment records 
pertinent to his claim.

2.  The RO should schedule a VA 
examination of the veteran by an 
appropriate specialist, to determine the 
nature and extent of the severity of his 
ventricular tachycardia.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  

The examiner should render an opinion as 
to whether the ventricular tachycardia is 
sustained and an opinion as to the 
frequency of the attacks. 

The examiner is requested to comment on 
the manifestation of symptomatology 
associated with ventricular tachycardia: 
such as evidence of congestive heart 
failure; workload restrictions, measured 
in metabolic equivalents (MET)*, 
resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left 
ventricular dysfunction with an ejection 
fraction of less than 50 percent.  A 
complete rationale should be provided for 
the opinions given.

*Where one MET is the energy cost of 
standing quietly at rest and 
represents an oxygen uptake of 3.5 
milliliters per kilogram of body 
weight per minute.  When the level 
of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope 
develops cannot be made by a 
laboratory determination by exercise 
testing for medical reasons, the 
examiner should estimate the level 
of activity (expressed in METs and 
supported by specific examples, such 
as slow stair climbing or shoveling 
snow) that results in dyspnea, 
fatigue, angina, dizziness, or 
syncope.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of a compensable 
evaluation for ventricular tachycardia 
with consideration of the previous and 
amended criteria for rating disorders of 
the cardiovascular system, and 
application of those criteria more 
favorable to the veteran.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

